DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	In the claims filed March 9, 2021, claims 1-16 are pending.

Claim Objections
Claims 11, 13 and 15 are objected to because of the following informalities:  
In claim 11, line 3 should recite “a destination is less than”.
In claim 13, the comma “,” after “route” in line 4 should be a semicolon “;”.  
In claim 15, there should be “if” after “charged” in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the device” is understood to be “the accessory device”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is written as depending from itself. For the purposes of examination, the claim will be interpreted as depending from claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al. US10160340B2 in view of Pröbstlet al., "Intelligent Chargers Will Make Mobile Devices Live Longer," in IEEE Design & Test, vol. 37, no. 5, pp. 42-49, Oct. 2020, doi: 10.1109/MDAT.2020.3006799.
Regarding claim 1, Lindemann discloses a method executed at a processing unit (P) of a controller (50) of a vehicle (10) (Lindemann; FIGS. 1 and 3; column 5, lines 4-8). 
Lindemann discloses determining an amount of time, or charging time, for a battery pack (12), based information regarding the performance of the battery pack (12). The time required to charge the battery pack is determined, thus, determining an anticipated demand of the battery pack (Lindemann; FIG. 3; column 8, lines 13-23). 
Lindemann discloses determining if there is sufficient time available to complete a plug-in charging event of the battery pack (12) without interruptions (S104) according to the calendar and past charging/driving behavior of the operator (Lindemann; FIG. 3; column 8, lines 24-36). 
Lindemann teaches charging the accessory device based on the determined vehicle operational information and the charging time for the accessory to the vehicle (S106 or S108) (Lindemann; FIG. 3; column 8, lines 27-36).
Lindemann is silent as to charging an accessory to a vehicle. 
Probstlet discloses that under the broadest reasonable interpretation electric vehicles (EVs) are mobile devices too. Battery degradation aware intelligent charge management in EVs could rely on information and prediction techniques similar to those used in other devices like smart-phones (Probsliet; page 44, second to last paragraph).
Thus, it would be obvious to a person of ordinary skill in the art that the charging of the battery of Lindemann could be applied to an accessory in a vehicle since intelligent control of charging would improve a battery life cycle (Probsliet; page 44 – last paragraph).
	Regarding claim 2, Lindemann discloses determining battery pack (12) specific information and charging the battery pack (12) according to a need of the battery pack (12) (Lindemann; column 8, lines 13-23).
Regarding claim 3, Lindemann discloses that past driving history and battery charging history is obtained by the controller (50) which is interpreted as vehicle specific information, contextual information related to the vehicle, and driver specific information (Lindeman; column 7, lines 51-58).
Regarding claim 4, Lindemann discloses that the battery pack (12) is charged based how an operator tends to drive/charge the battery on a given day, such as commuting to/from work, thus providing  an estimated use of the battery pack (12) by a specific driver or occupant of the vehicle (Lindemann column 7, lines 61-67).
Regarding claim 5, Lindemann discloses charging the battery pack (12) based on the determined vehicle operational information, commuting to/from work on weekdays and traveling in a different manner on weekends (Lindemann; column 7, lines 61-67), and the charging time that is determined according to the calendar that tracks the mentioned patterns (S102, S104) for the battery pack (12) and charging the accessory device based on a determined route (Lindemann; FIG. 3; column 7, lines 61-67 and column 8, lines 24-36).
Regarding claim 6, Lindemann discloses that a calendar (52) is used to tract actual behavior over time and control the charging operation based on the histories, thus, estimating arrival time at which the vehicle will arrive at a destination (Lindemann; column 7, 51-67).
Regarding claim 7, Lindemann discloses determining that the charging time for the battery pack (12) to the vehicle is sufficient, or less than or equal to, an estimated time to the destination (S104), and charging the accessory device (S108) (Lindemann; FIG. 3; column 8, lines 24-36).
Regarding claim 8, Lindemann discloses determining that the charging time for the battery pack to the vehicle is greater than or equal to an estimated time to the destination (S104 and S106) (Lindemann; FIG. 3; column 8, lines 27-34). 
Lindeman is silent as to not immediately charging the accessory device.
Probstlet teaches delaying charging until shortly before the device is to be unplugged. 
This technique is well-known in the art to delay charging in order to mitigate ageing and lower the average charge level. Thus, it would be obvious to one of ordinary skill in the art to delay the charging of Lindemann to mitigate degradation.
Regarding claim 9, Lindemann discloses determining that the charging time for the battery pack to the vehicle is greater than or equal to an estimated time to the destination (S104 and S106) (Lindemann; FIG. 3; column 8, lines 27-34).The battery pack (12) is charged to a full charge, which under the broadest reasonable interpretation is  a first state of charge threshold (Lindeman; FIG. 3; column 8, lines 37-44).
Regarding claim 10, Lindemann discloses determining that the charging time for the battery pack (12) to the vehicle is sufficient, or less than or equal to, an estimated time to the destination (S104) (Lindemann; FIG. 3; column 8, lines 24-36). State of charge (SOC) “breakpoints “ are determined (S108) and charging the battery pack to the highest priority breakpoint (S114). The highest priority breakpoint is considered a threshold SOC (Lindemann; FIG. 3; column 9, lines 7-9).
Regarding claim 11, Lindemann does not explicitly disclose  deciding to defer charging the accessory until a predicted time to a destination less the determined charging time.
Probstlet teaches delaying charging until shortly before the device is to be unplugged. 
This technique is well-known in the art to delay charging in order to mitigate ageing and lower the average charge level. Thus, it would be obvious to one of ordinary skill in the art to delay the charging of Lindemann to mitigate degradation.
Regarding claim 12, Lindemann discloses determining a charging time for an accessory to a vehicle comprises determining a predicted use of the battery pack where a calendar (52) tracks behavior over time and controls charging accordingly (Lindemann; column 7, lines 58-67).
Regarding claim 13, Lindemann discloses detecting that the vehicle is traversing a route previously traversed (Lindemann; column 7, lines 61-67). 
Lindemann discloses that the battery pack (12) is charged a certain way on a given day. Thus, determining that the battery not usually removed from the charger during that specific route (Lindemann; column 7, lines 61-67). 
Lindemann teaches charging the device to a state of charge threshold (S106 and S116) while the vehicle is on that route (Lindemann; FIG. 3; column 8 and 37-44 and column 9, lines 21-27).
Regarding claim 14, Lindemann is silent as to the device is only charged if the state of charge of a battery of the vehicle that is used to charge the accessory device is at or above a threshold.
Under the broadest reasonable interpretation, a threshold could be a SOC of 0. Thus, it would be obvious to one of ordinary skill in the art that a battery cannot be charged if the charging source is drained.
Regarding claim 16, under the broadest reasonable interpretation, a state of charge threshold is interpreted to be any state of charge under a full charge. Thus, the accessory device is only charged if a state of charge of a battery of the accessory device is below a state of charge threshold.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al. US10160340B2 in view of Pröbstlet al., "Intelligent Chargers Will Make Mobile Devices Live Longer," in IEEE Design & Test, vol. 37, no. 5, pp. 42-49, Oct. 2020, doi: 10.1109/MDAT.2020.3006799 and further in view of Sun CN107785628A.
Regarding claim 15, Lindemann is silent as to the accessory device only being charged if a temperature of the accessory device is below a temperature threshold.
Sun discloses charging a battery of a mobile phone if the battery temperature is lower than the preset safe charging temperature (Sun; page 1, 3rd paragraph from the bottom of the page).
It would be obvious to one of ordinary skill in the art to terminate the charging of the battery in Lindemann when the temperature exceeds a certain temperature in order to prevent overheating and damage to the battery.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoke, Anderson & Brissette, Alexander & Smith, Kandler & Pratt, Annabelle & Maksimovic, Dragan. (2014). Accounting for Lithium-Ion Battery Degradation in Electric Vehicle Charging Optimization. Emerging and Selected Topics in Power Electronics, IEEE Journal of. 2. 691-700. 10.1109/JESTPE.2014.2315961 discloses accounting for battery degradation during charge optimization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859